19-10747-shl       Doc 249       Filed 11/27/19       Entered 11/27/19 14:45:58      Main Document
                                                    Pg 1 of 24


DAVIDOFF HUTCHER & CITRON LLP                                    Hearing Date and Time
605 Third Avenue                                                 December 19, 2019 at 11:00 a.m.
New York, New York 10158
(212) 557-7200                                                   Objection Deadline
David H. Wander, Esq. dhw@dhclegal.com                           December 12, 2019
Alex R. Tiktin, Esq. art@dhclegal.com

Attorneys for Counsel Financial II LLC, LIG Capital
LLC, and Counsel Financial Holdings LLC


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                       Chapter 11

JEFFREY L. LIDDLE,                                           Case No. 19-10747-shl

                                       Debtor.
-------------------------------------------------------X


         MOTION BY COUNSEL FINANCIAL II LLC, LIG CAPITAL LLC, AND
         COUNSEL FINANCIAL HOLDINGS LLC, PURSUANT TO § 1112(b) OF
           THE BANKRUPTCY CODE, TO CONVERT THIS CHAPTER 11
              REORGANIZATION TO A CHAPTER 7 LIQUIDATION
19-10747-shl           Doc 249            Filed 11/27/19             Entered 11/27/19 14:45:58                           Main Document
                                                                   Pg 2 of 24


                                                           Table of Contents


PRELIMINARY STATEMENT .................................................................................................... 1
JURISDICTION AND VENUE ..................................................................................................... 2
STATEMENT OF FACTS ............................................................................................................. 2
   1.     Liddle’s chapter 11 case...................................................................................................... 2
   2.     The Debtor’s law firm ......................................................................................................... 3
   3.     Liddle’s lavish lifestyle drained the Firm and all of his partners left ................................. 3
   4.     L&R is evicted and Liddle stops paying taxes and maintaining the Firm’s books and
          records ................................................................................................................................. 4
   5.     L&R files for bankruptcy protection................................................................................... 5
   6.     Debtor’s pre-petition sale of the Fifth Avenue Co-op and frivolous homestead claim ...... 5
   7.     Debtor’s Hamptons mansion............................................................................................... 6
   8.     Debtor Transfers Personal Property to Family Members ................................................... 7
   9.     Debtor’s Liabilities ............................................................................................................. 8
   10. Huge, Ongoing Losses of the Estate ................................................................................. 11
DEBTOR’S CHAPTER 11 REORGANIZATION SHOULD BE CONVERTED TO CHAPTER
7, PURUSUANT TO §1112(b) OF THE BANKRUPTCY CODE, BECAUSE THERE HAS
BEEN SUBSTANTIAL DIMINUTION OF THE ESTATE AND THERE IS NO
REASONABLE LIKELIHOOD OF REHABILITATION .......................................................... 13
   1.     Substantial and continuing losses ..................................................................................... 14
   2.     There is no reasonable likelihood of rehabilitation........................................................... 15
CONCLUSION ............................................................................................................................. 17




                                                                         i

 670596v.6
19-10747-shl             Doc 249           Filed 11/27/19             Entered 11/27/19 14:45:58                           Main Document
                                                                    Pg 3 of 24




                                                   TABLE OF AUTHORITIES

THE BANKRUPTY CODE, 11 U.S.C. et. seq.

§ 1112(b) ................................................................................................................................... 3, 18
§105(a) ............................................................................................................................................ 6

FEDERAL RULES OF BANKRUPTCY PROCEDURE

Bankruptcy Rule 1007-2 ................................................................................................................. 5
Bankruptcy Rule 2004 .................................................................................................................... 6
CASES

In re C-TC 9th Ave. Partnership,
   113 F.3d 1304 (2d Cir. 1997)...................................................................................................... 7
In re Hagerstown Fiber Ltd. Partnership,
   226 B.R. 353 (Bankr. S.D.N.Y. 1998) ........................................................................................ 7
In re Adbrite Corp.
   290 B.R. 209, 215 (Bankr. S.D.N.Y. 2003) .............................................................................. 18
In re BHS & B Holdings LLC,
   439 B.R. 342, 347 (Bankr. S.D.N.Y. 2010) .............................................................................. 18
In re Sillerman,
   2019 WL 5061177, *19 (Bankr. S.D.N.Y. Oct. 8, 2019) ......................................................... 18
In re Kanterman,
   88 B.R. 26, 29 (S.D.N.Y. 1988). ............................................................................................... 19
Matter of Denrose Diamond,
   49 B.R. 754, 757 (Bankr. S.D.N.Y. 1985) ................................................................................ 19
19-10747-shl     Doc 249        Filed 11/27/19     Entered 11/27/19 14:45:58   Main Document
                                                 Pg 4 of 24


TO THE HONORABLE SEAN H. LANE,
UNITED STATES BANKRUPTCY JUDGE:

       Counsel Financial II LLC (“CF2”), LIG Capital LLC (“LIG”), and Counsel Financial

Holdings LLC (“Holdings” and together with CF2 and LIG, “Counsel Financial” or “Movant”),

by their attorneys, Davidoff Hutcher & Citron LLP, submit this motion, pursuant to § 1112(b) of

the Bankruptcy Code, to convert this chapter 11 reorganization to a chapter 7 liquidation and

represent and state as follows:

                                    PRELIMINARY STATEMENT

       1.      The Debtor’s estate has suffered huge, ongoing losses, since the Petition Date and

there is no end in sight. These losses exceed One Million Dollars including expenses in excess

of the Debtor’s income (approximately $150,000 through October) and professional fees (in

excess of $850,000 through November).

       2.      The Debtor’s monthly operating reports mask these huge, ongoing losses because

the income and expenses of the Debtor’s law firm have been comingled into the Debtor’s DIP

account. It is impossible to review the Debtor’s bank records and know what expenses are

personal or for the law firm.

       3.      Additionally, the Debtor’s accountants have recorded $2.2 million in pre-petition

sale proceeds as “cash receipts” and approximately $1.1 million in transfers to the Debtor’s

spouse have been recorded as “expenses,” thereby manufacturing $1.1 million in phantom

income.

       4.      Thus, only by depleting the co-op sale proceeds has the Debtor been able to

survive this long in chapter 11.

       5.      There is no likelihood of rehabilitation in this case. The Debtor will have no cash

or unencumbered property to fund a plan. The Debtor’s ongoing losses and accrued professional
19-10747-shl       Doc 249       Filed 11/27/19       Entered 11/27/19 14:45:58               Main Document
                                                    Pg 5 of 24


fees will exhaust the Debtor’s co-op sale proceeds and soon whatever equity remains in the

Debtor’s real property in the Hamptons will be lost. With no money, no unencumbered property,

and his law firm in bankruptcy, the likelihood of rehabilitation in this case is about zero.

        6.       There are no unusual circumstances that the Debtor can establish whereby

remaining in chapter 11 is in the best interests of creditors and the estate, nor can the Debtor

establish there is a reasonable likelihood that a plan will be confirmed soon.

        7.       Thus, this case should be converted to chapter 7 and a trustee appointed to

administer this estate.

                                        JURISDICTION AND VENUE

        8.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§157 and

1334. This matter is a core proceeding within the meaning of 28 U.S.C. §157(b)(2).

        9.       Venue in this Court is proper pursuant to 28 U.S.C. §§1408 and 1409.

                                           STATEMENT OF FACTS

    1. Liddle’s chapter 11 case

        10.      On March 11, 2019 (“Petition Date”), Jeffrey Lew Liddle (“Liddle” or “Debtor”)

filed a voluntary chapter 11 petition for reorganization, Doc. 1, 1 and thereafter has remained in

possession of his property as a debtor-in-possession.

        11.      A creditors committee has not been formed in this case.

        12.      The Debtor’s exclusive period to file a plan has been extended to January 6, 2020.

See Doc 216.

        13.      The Debtor has not requested a bar date for filing proofs of claim.




1
  Unless otherwise specified, references to Doc. and Claim refer to documents filed on the docket or claims filed on
the claims register in this case, ECF Case No. 19-10747-shl.
                                                         2
19-10747-shl    Doc 249      Filed 11/27/19     Entered 11/27/19 14:45:58       Main Document
                                              Pg 6 of 24


   2. The Debtor’s law firm

       14.     The Debtor is a practicing attorney and the sole remaining partner of Liddle &

Robinson, L.L.P. (“L&R” or “Firm”), a New York limited liability partnership, located in

Manhattan.

       15.     Since the last partner, other than Liddle, withdrew in January of 2019, the Firm

has been in dissolution, as required by applicable New York law. See In re Liddle & Robinson,

LLP, Case no. 19-12346-shl, Doc. No. 136.

       16.     Liddle, however, has made no effort to wind down the Firm.

   3. Liddle’s lavish lifestyle drained the Firm and all of his partners left

       17.     Liddle founded L&R as the managing partner approximately forty (40) years ago.

James R. Hubbard, Esq., a former partner of L&R, explained Liddle’s management of the firm:

               In his capacity as the managing partner of L&R, Liddle ran the
               Firm to the exclusion of his “partners.” In fact, Liddle made
               virtually every significant business and financial decision
               concerning the Firm’s business and finances without consulting his
               partners.

Affidavit of James Ryan Hubbard, Esq. dated January 24, 2019 (the “Hubbard Affidavit”), a

copy of which is annexed to the Wander Dec. as Ex. A.

       18.     Until recently, the Firm had a robust litigation practice, with fourteen lawyers,

plus eight support staff and two paralegals. There were five partners and revenues were in

excess of $13.5 million. Affidavit of Jeffrey L. Liddle Under Bankruptcy Rule 1007-2, at ¶¶ 2, 6,

Wander Dec. at Ex. B (the “Liddle Affidavit”).

       19.     Liddle’s lavish lifestyle, however, caused the firm to go into debt and eventually

all of his partners left the Firm. Blaine Bortnick, Esq., a former partner who had been with the

Firm for twenty years, stated:

                                                 3
19-10747-shl        Doc 249   Filed 11/27/19     Entered 11/27/19 14:45:58       Main Document
                                               Pg 7 of 24


                … although the firm was profitable … through 2015, Mr. Liddle
                had taken nearly $2 million from the firm to pay for his lifestyle of
                two conjoined Fifth Avenue apartments and a lavish Hamptons
                residence. Had Mr. Liddle not withdrawn this sum from the firm
                which he had not earned, it would not have experienced the
                extreme cash flow crisis with the resulting flight of the vast
                majority of its partners.

Objection To Motion By Debtor Liddle & Robinson, L.L.P. Pursuant To Bankruptcy Rule 2004

and §105(a) of the Bankruptcy Code, for an Order Directing (I) Examination of Blaine H.

Bortnick, and (II) Production of Documents By Blaine H. Bortnick, Along With Related Relief

(“Bortnick Objection”). Doc. 82, at ¶ 7.

        20.     By 2017, revenues were down to $5 million and, by January of 2019, the exodus

of partners was completed; all that remained was Liddle and one associate. See Statement of

Debtor’s Financial Affairs dated 9/10/19, In re Liddle & Robinson, Case No. 19-12346, Doc. 61;

Liddle Affidavit at ¶ 3.

    4. L&R is evicted and Liddle stops paying taxes and maintaining the
       Firm’s books and records

        21.     In 2017, L&R stopped paying rent for its offices at 800 Third Avenue and, in

September, 2018, the Firm was evicted.

        22.     Around that time, Liddle stopped maintaining the Firm’s books and records. He

also stopped paying his personal taxes and the Firm’s taxes.

                •    Tax returns for 2017 and 2018 were not filed. See Motion to Employ Richard
                     J. Lynne as Tax Accountant at ¶ 9. Doc. 61.

                •    Payroll tax returns for 2018-2019 were not filed. Id.

                •    Tax forms for the Firm’s retirement plans for 2017 and 2018 were not filed.
                     See Motion to Employ The Benefit Practice. [Doc. 38] at ¶9.

                •    New York State unemployment contributions were not paid. See NYSDOL
                     Proof of Claim (Claim No. 12).

                                                  4
19-10747-shl            Doc 249      Filed 11/27/19       Entered 11/27/19 14:45:58                Main Document
                                                        Pg 8 of 24




                    •    The IRS has filed a proof of claim in this case for $114,157 covering tax years
                         2015-2018. See IRS Proof of Claim (Claim No. 60).

       5.   L&R files for bankruptcy protection

            23.     On July 22, 2019, after months of telling the Bankruptcy Court that he intended to

put L&R into bankruptcy, see Liddle Affidavit at fn. 2, L&R filed a chapter 11 petition for

reorganization. 2

            24.     According to Liddle, the Firm’s assets and liabilities (excluding contingent

liabilities) each total approximately $10 million. See In re Liddle & Robinson, LLP, Case no. 19-

12346-shl, Doc. No. 2, ¶14.

            25.     On October 23, 2019, Counsel Financial filed a motion to convert the L&R

chapter 11 reorganization to a chapter 7 liquidation because L&R, a partnership with only one

remaining partner, is ineligible to file a chapter 11 petition for reorganization; it is already in

dissolution and must wind down its affairs, as a matter of state law. 3 See, In re Hagerstown Fiber

Ltd. Partnership, 226 B.R. 353 (Bankr. S.D.N.Y. 1998); In re C-TC 9th Ave. Partnership, 113

F.3d 1304 (2d Cir. 1997). As the Second Circuit held, “a partnership in dissolution is not a

‘person’ eligible to avail itself of reorganization in Chapter 11.” In re C-TC 9th Ave. Partnership,

113 F.3d at 1304, 1309 (2d. Cir. 1997).

       6. Debtor’s pre-petition sale of the Fifth Avenue Co-op and frivolous homestead claim

            26.     In December of 2018, Liddle and his wife sold their two, adjoining cooperative

apartments at 11 Fifth Avenue, New York, New York for $6.5 million and the net proceeds

totaled $2,181,208 (“Net Co-op Sale Proceeds”).

2
    The L&R chapter 11 was filed as a related case and the two cases are being jointly administered. See Doc. 150.
3
    L&R’s ineligibility to reorganize under chapter 11 was first raised by the United States Trustee’s Office.

                                                             5
19-10747-shl          Doc 249       Filed 11/27/19       Entered 11/27/19 14:45:58              Main Document
                                                       Pg 9 of 24


           27.      As of the Petition Date, the Net Co-op Sale Proceeds were held in escrow, by

Diane Nardone, Esq., pursuant to an Order of the Supreme Court of the State of New York, Erie

County. After the Petition Date, the Net Co-op Sale Proceeds were transferred to the Debtor’s

debtor-in-possession account, pursuant to an Order of the Court. Doc No. 27. Thereafter,

$1,090,603 was transferred from the DIP account to Tara Liddle, the Debtor’s spouse,

representing her 50% interest in the Net Co-op Sale Proceeds.

           28.      CF2 claimed a security interest in the Debtor’s 50% interest in the Net Co-op Sale

Proceeds. However, after extensive briefing and oral argument, the Court rendered a decision

determining that CF2 did not have a perfected security interest. 4

           29.      In Schedule C of the Petition, Liddle asserted a homestead exemption of

$170,825, based upon the Net Co-op Sale Proceeds. Counsel Financial filed an objection to the

Debtor’s homestead objection and sought sanctions because the Debtor’s homestead claim had

no legal basis and was frivolously made, obviously with the hope that no one would object.

           30.      As of the hearing on November 26, 2019, the Court upheld Counsel Financial’s

objection to the Debtor’s homestead claim.

       7. Debtor’s Hamptons mansion

           31.      The Debtor owns a huge, Spanish style mansion in the Hamptons, with a pool,

pool house, tennis court, located on a beautiful property at 560 Main Street, Quiogue, New York

(the “Hamptons Mansion”). The Debtor also owns the adjacent property, 554 Main Street,

which is a flag lot with most of the property located behind the Hampton’s Mansion. The Debtor

valued the Hamptons Mansion, in 2014, at $11,250,000: (i) 560 Main Street was valued at



4
    CF2 has appealed the Court’s decision on this issue and appellant’s brief is due December 13, 2019.

                                                           6
19-10747-shl       Doc 249        Filed 11/27/19 Entered 11/27/19 14:45:58                     Main Document
                                                Pg 10 of 24


$9,500,000; and (ii) 554 Main Street was valued at $1,750,000. 5 Now, the Debtor claims the

Hamptons Mansion is worth only $3,500,000 and the flag lot only $800,000, for a total of $4.3

million. 6

         32.     The Debtor has a mortgage on 560 Main Street with M&T Bank, and no mortgage

on 554 Main Street. As of the Petition Date, the M&T mortgage was $2,721,749, including

unpaid principal of $2,565,768, and the monthly payment was $15,094. See Claim No. 14 filed

by M&T. The Debtor has not made any payments to M&T post-petition, whether on account of

the mortgage payments or for adequate protection. 7                  In July, the Debtor paid $38,587 for

property taxes on the Hamptons mansion.

         33.     The Debtor refuses to sell or rent the Hamptons Mansion. This past summer the

Debtor’s daughter lived in a small cottage on the flag lot.

    8. Debtor Transfers Personal Property to Family Members

         34.     Prior to the Petition Date, the Debtor claims that he transferred some of his

personal property 8 to his wife and children, without any apparent consideration or

documentation, including his valuable wine collection, other collectibles, and vehicles.



5
  See Personal Financial Statement dated 3/25/14 given by Liddle to Signature Bank, a copy of which is annexed to
the Wander Dec. as Ex. F (to be filed under seal).
6
 In 2014, the Debtor valued 560 Main Street at $9,500,000 and 554 Main Street at $1,750,000. See Wander Dec.,
Ex. F. As of the Petition Date, however, the Debtor’s valuation of 560 Main Street was reduced to $3,500,000 and
554 Main Street to $800,000. Doc. 56, Schedule A/B.

Further, in 2016, the Debtor valued his furniture and fixtures at $150,000. See Attorney Financial Statement given to
Counsel Financial by the Debtor, dated July 25, 2016, Wander Dec. Exh. G (to be filed under seal). However, in the
Debtor’s Schedule A/B, he lists the value of his household furnishings at only $4,000. Schedule A/B, Doc. 56.
7
  M&T has filed a motion for relief from the stay, to continue a foreclosure action pending in the Supreme Court for
the State of New York, Suffolk Country, Index No. 612226/2018.
8
 This property includes collateral pledged by the Debtor to Counsel Financial to secure his guarantee of L&R’s
obligations to CF2, LIG, and CF Holdings.

                                                         7
19-10747-shl          Doc 249        Filed 11/27/19 Entered 11/27/19 14:45:58                     Main Document
                                                   Pg 11 of 24


            35.     The Debtor has an extensive wine collection which he valued at $125,000. 9 See

Doc. 56, Schedule B. However, the Debtor now claims that he transferred all of the wine to his

wife and daughter so that they now, jointly, own the wine collection together with him.

            36.     The Debtor owns other “collectibles” which he valued at $109,500. See Id.

However, the Debtor now claims he only owns outright $9,500 of the collectibles, while

$100,000 is jointly owned with his wife. See Id.

            37.     The Debtor owns two vehicles, but he claims they were transferred to his

children: (i) a 2013 Jeep Wrangler valued at $12,500 was “gifted” to his daughter; and (ii) a 2008

Jeep Cherokee was “gifted” to his son. 10 Id.

       9.   Debtor’s Liabilities

            38.     The Debtor’s liabilities includes secured debts, priority unsecured debts, and

general unsecured debts, as well as administrative expenses of this estate.

            39.     Whatever unencumbered assets the Debtor may have, they do not appear

sufficient to satisfy administrative and priority claims of this estate, let alone provide for a

distribution to unsecured creditors. Thus, there is little, if any likelihood of a confirmable plan.

                    a. Secured Debts

            40.      The Debtor has two principal secured creditors: 11                  (i) M&T Bank and (ii)

Counsel Financial.


9
  The Debtor stores his wine collection in two locations, one place near his Hamptons mansion and the other place
closer to his Manhattan apartment: (i) Long Island Wine Transporters and Storage in East Moriches, and (ii) Vintage
Wine Warehouse in Ridgewood. The Debtor pays approximately $300 a month to transport and store his wine
collection in the Hamptons. It is unknown what amount the Debtor is paying Vintage Wine Warehouse.
10
     The Debtor also has his law firm lease a luxury vehicle for his wife even though she does no work for the firm.
11
   In addition to these secured claims, there are two other secured creditors. First, VW Credit Leasing, Ltd. filed
claim no. 10 as a secured claim in the amount of $15,404, relating to a 2017 Audi A6 leased by L&R and which is
used by Liddle’s wife. See Claim No. 10. Secondly, the Debtor scheduled DeLage Landen Fin’l Services Inc. as
                                                            8
19-10747-shl       Doc 249        Filed 11/27/19 Entered 11/27/19 14:45:58                      Main Document
                                                Pg 12 of 24


                       i. M&T Bank

         41.      M&T filed Claim No. 14 as a secured claim in the amount of $2,721,749. 12 As

discussed above, M&T has a mortgage on the Hampton’s Mansion and the Debtor valued the

property at $3,500,000. See claim no. 14. M&T filed a motion for relief from the automatic stay,

to continue a pre-petition foreclosure, and the hearing on this motion has been repeatedly

adjourned.

                      ii. Counsel Financial

         42.      The Debtor owes Counsel Financial more than $9.0 million13 in guaranty liability

for loans to L&R, 14 and these claims are secured by liens on various assets of the Debtor, as well

as all of L&R’s assets. 15



having a secured claim of $197,310 based upon a judgment lien from a lawsuit and “escrow proceeds” of $197,310.
See Schedule D.
12
   Claim No 14. includes fifteen (15) consecutive monthly mortgage payments totaling $224,214 that the Debtor
failed to pay prior to the Petition Date.
13
  CF2 filed claim no. 20 as a secured claim for $6,541,924; (ii) LIG filed claim no. 19 as a secured claim for
$539,007; and (iii) CF Holdings filed claim no. 18 as a secured claim for $2,157,154.

14
   In 2016, Liddle refinanced the Firm’s secured debt with Signature Bank, by obtaining a loan from CF2 for $5.6
million, and Liddle personally guaranteed the loan. In 2017, Liddle had the Firm borrow $1.5 million from LIG, and
Liddle also had the Firm borrow from CF Holdings under a credit line that, originally, was for $1.0 million and later
increased to $1,775,000, and Liddle personally guaranteed both of these loans. When Liddle had L&R first
borrowed $5.6 million from CF2, the Firm had about 90 active cases and, upon information and belief, Liddle
projected these cases would generate net fees of approximately $56,000,000 over the next 3 years.
15
   Both L&R and Liddle pledged all their assets as collateral for each of these loans. Liddle previously
acknowledged his indebtedness to Counsel Financial, LIG and CF Holdings in the approximate amount of $7.8
million, pursuant to a stipulation that he signed both individually and on behalf of L&R on January 22, 2018. See
Wander Dec., Ex. D. In addition, CF2 obtained a judgment dated March 7, 2019 against both L&R and Liddle,
entered in the Supreme Court of the State of New York, Erie County, Index No. 814703/2018, for $6,541,924. See
Wander Dec., Ex. E.

L&R’s current cases need to be valued in order to determine the extent to which CF2, LIG, and CF Holdings are
secured, in accordance with §506(a) of the Bankruptcy Code. L&R has recovered or is about to recover, more than
$3.0 million in fees in just a few months. The value of L&R’s other cases, as of July 22, 2019, when L&R filed for
bankruptcy protection, together with Liddle’s personal property subject to Counsel Financial’s liens, are likely worth
more than $6.0 million, thereby, at least, making CF2 fully secured.

                                                          9
19-10747-shl          Doc 249       Filed 11/27/19 Entered 11/27/19 14:45:58                     Main Document
                                                  Pg 13 of 24


           43.      L&R defaulted on all these loans by failing to remit a portion of the Firm’s

collections to Counsel Financial. As former partner James R. Hubbard, Esq., stated:

                    Thereafter, at Liddle’s direction, L&R proceeded to borrow the full
                    amount of its $5.6 million line of credit under the Note, as well as
                    additional monies from affiliates of CF2. Under Liddle’s
                    supervision and control, L&R defaulted on all those loan
                    obligations. Liddle, who was in sole control of L&R’s finances,
                    never once caused the Firm to comply with its initial obligation to
                    repay to CF2 against the principal amount of the Firm’s borrowing
                    an amount equal to 10% of all contingent attorneys’ fees collected
                    by the Firm within three business days of receipt thereof. That
                    course of conduct continued when Liddle persisted in failing to
                    remit to CF2 any collected contingency fees whatsoever. Those are
                    a part of a series of defaults under the Firm’s loan documents with
                    CF2 caused by Liddle’s management of the Firm.

Hubbard Affidavit, Wander Dec. at Ex. A.

                    b. Priority Claims

           44.      The Debtor has priority tax claims totaling in excess of $200,000. This includes:

(i) Claim No. 7 filed by the IRS for $117,222, of which $114,157 is listed as a priority claim; 16

(ii) Claim No. 1 filed by the NYS Department of Taxation and Finance for $34,423; 17 (iii) Claim

No. 6 filed by the NYS Department of Labor in an undetermined amount; and (iv) the Debtor

listed the Town of Southampton as having an undisputed, non-contingent, liquidated priority

claim in the amount of $47,504, along with an unsecured claim in the amount of $47,750. See

Schedule E/F, Doc. 56.

                    c. Unsecured Claims

           45.      Although no bar date for filing claims has been fixed by the Court, general

unsecured claims have already been filed totaling approximately $900,000. See Wander Dec.,

16
  The IRS’ claim includes estimated amounts of $55,720 for income taxes for 2017 and 2018 because the Debtor
failed to file a return for those years. The Debtor listed the IRS as having an undisputed, non-contingent, liquidated
claim in the amount of $123,195. See Schedule E/F, Doc. 56.
17
     The Debtor listed this claim as undisputed. See Schedule E/F, Doc. 56.
                                                          10
19-10747-shl          Doc 249        Filed 11/27/19 Entered 11/27/19 14:45:58                  Main Document
                                                   Pg 14 of 24


Ex. C. In addition, three claims for malpractice totaling in excess of $37 million have been

filed. 18 Id. The Debtor, himself, also scheduled approximately $1,000,000 in undisputed, general

unsecured claims.

       10. Huge, Ongoing Losses of the Estate

           46.      The Debtor’s estate has suffered huge, ongoing losses since the Petition Date and

there is no end in sight. These losses exceed One Million Dollars through November 2019 and

these huge losses have been papered over by the Debtor’s MORs, which include $1 million in

phantom income. 19

           47.      These huge losses are a combination of the Debtor’s extravagant lifestyle, 20

whereby his expenses far exceed his income, the Debtor’s unreported, mortgage payments on his

Hamptons mansion, and the Debtor’s unsustainable professional fees. The Debtor’s professional

fees will soon exceed the sale proceeds from the Debtor’s cooperative apartment. Thus, even if

these funds are unencumbered, they have already been depleted. The Debtor’s only remaining

unencumbered asset appears to be 554 Main Street, the flag lot behind the Hamptons Mansion,

which the Debtor’s daughter occupied this past summer.




18
     The extent of insurance coverage for these claims is unclear.
19
   Net proceeds of $2,181,208 from the Debtor’s pre-petition sale of his Fifth Avenue cooperative apartment were
transferred from an escrow account to the Debtor’s DIP account and recorded by the Debtor’s accountants as “cash
receipts.” This mischaracterization of these funds, together with the mischaracterization of $1 million in payments
to the Debtor’s wife, approved by the Court, as “expenses” has skewed the results of the Debtor first eight months in
chapter 11 and masked the estate’s huge losses.
20
   The Debtor’s extravagant lifestyle has not changed, even though he is in chapter 11. The Debtor continues to
maintain a mansion in the Hamptons, which he refuses to sell or even rent. The Debtor has two storage facilities for
his wine collection. The Debtor supports two adult children. The Debtor pays for a membership in an indoor tennis
club. The Debtor pays thousands of dollars a month to store his personal property.


                                                            11
19-10747-shl       Doc 249        Filed 11/27/19 Entered 11/27/19 14:45:58                    Main Document
                                                Pg 15 of 24


        48.      Liddle’s monthly income totals $18,701, a fraction of his monthly expenses.21

Liddle’s monthly draw from the Firm is $15,000, which is not even enough to cover the

mortgage on the Hampton’s Mansion. Liddle also receives $3,701 a month in social security,

which is not nearly enough to cover his remaining expenses. 22 See, e.g., August MOR, Doc. 198.

        49.      According to the MORs, excluding professional fees, the Debtor’s estate suffered

losses through October totaling $147,474:

                          Month          Amount-$
                       March                   285
                       April                11,931
                       May                 -28,761
                       June                -19,592
                       July                -54,453
                       August              -43,377
                       September              -992
                       October             -12,230




21
   While the Debtor listed monthly expenses on his Schedule J totaling $46,432, the Debtor’s reported expenses have
ranged from approximately $19,000 to $73,154. See MORs for April, May, June, July, August, September, and
October 2019. Moreover, more than $70,000 in personal expenses by the Debtor have been lumped together in a
category labeled “Other” without any itemization or disclosure of the expenses included in this category: April
($6,122), May ($11,926), June ($11,944), July ($3,257), August ($33,934), September ($3,100), October ($5,143).
It is impossible to determine, from reviewing the bank statements, what items are included in this category, or even
what items relate to Liddle personally or the Law Firm, because all of the law firm’s income and expenses were
commingled with the Debtor’s DIP account. As a result of this opaque reporting by the Debtor’s accountants,
expenses that were not included in the Debtor’s budget, e.g. the Debtor’s membership in a racquet club, can be
glossed over or even go undetected.
22
  Notably, in Schedule I, the Debtor listed only $6,133 in monthly income from his law practice and did not list any
social security payments. Doc. No. 56. The Debtor also listed $5,943 for his wife’s total monthly take-home pay. Id.

                                                        12
19-10747-shl       Doc 249       Filed 11/27/19 Entered 11/27/19 14:45:58                    Main Document
                                               Pg 16 of 24


        50.      The Debtor’s professional fees through October total $848,488: 23

                          Month          Attorneys Accountants
                                          Fees ($)   Fees ($)
                       April                135,783           0
                       May                  163,824     43,850
                       June                 142,996     31,670
                       July                 120,968     32,498
                       August                62,887     21,460
                       September            101,189     12,210
                       October               41,872     $5,795
                       TOTAL                701,002    147,485


First and Final Fee Application by Torys [Doc No. 228]; Monthly Fee Statements of Foley Hoag

[Doc Nos. 222-225; 242-243]; and Monthly Fee Statements of EisnerAmper [Doc No. 189-192;

215; 239]. Together with the accrued professional fees for November 2019, this estate has lost

more than One Million Dollars.

                                          RELIEF REQUESTED

                 DEBTOR’S CHAPTER 11 REORGANIZATION SHOULD BE
               CONVERTED TO CHAPTER 7, PURUSUANT TO §1112(b) OF THE
                   BANKRUPTCY CODE, BECAUSE THERE HAS BEEN
              SUBSTANTIAL DIMINUTION OF THE ESTATE AND THERE IS NO
                   REASONABLE LIKELIHOOD OF REHABILITATION

        51.       Movant seeks an order converting this chapter 11 reorganization to a liquidation

under chapter 7, pursuant to § 1112(b) of the Bankruptcy Code, which provides that “the court

shall convert a case … or dismiss a case … whichever is in the best interest of creditors and the

estate, if the movant establishes cause.” 11 U.S.C. § 1112(b) (emphasis added).

        52.      Section 1112(b)(4) provides a non-exhaustive list of examples of conduct

amounting to “cause” warranting conversion of a chapter 11 case.

23
   The Debtor first retained Torys LLP as his bankruptcy counsel, beginning in April after filing his chapter 11
petition pro se, and when the partner in charge of the engagement switched firms to Foley Hoag, shortly thereafter,
Foley Hoag took over representation of the Debtor. The Debtor retained EisnerAmper as his accountants, beginning
in May.

                                                        13
19-10747-shl     Doc 249     Filed 11/27/19 Entered 11/27/19 14:45:58             Main Document
                                           Pg 17 of 24


       53.     Under § 1112(b)(4)(A), cause for conversion or dismissal of a case is established

if there is a “substantial or continuing loss to or diminution of the estate and the absence of a

reasonable likelihood of rehabilitation.” 11 U.S.C. § 1112(b)(4)(A).

       54.     Here, both prongs are easily established

   1. Substantial and continuing losses

       55.     Courts have held that “negative cash flow post-petition and an inability to pay

current expenses” is sufficient to show a substantial or continuing loss to the estate. In re Adbrite

Corp. 290 B.R. 209, 215 (Bankr. S.D.N.Y. 2003); see In re BH S & B Holdings LLC, 439 B.R.

342, 347 (Bankr. S.D.N.Y. 2010) (Debtor’s monthly Statement of Operations showing a

cumulative loss of $128,968,353 since the bankruptcy filing date satisfied the substantial or

continuing loss prong); In re Sillerman, 2019 WL 5061177, *19 (Bankr. S.D.N.Y. Oct. 8, 2019)

(where debtor’s only consistent source of disclosed income was his monthly social security

payment of $3,721.00 and the monthly operating reports showed that “the cash on hand in the

estate has continued to decline throughout the life of the estate,” was deemed sufficient to satisfy

the substantial or continuing loss prong).

       56.     Here, it cannot be disputed that Liddle does not have enough cash flow to pay his

personal monthly expenses. Liddle’s monthly income consists of his social security payment of

$3,701.00 and his monthly draw from L&R of $15,000. The combined income of $18,701 is

woefully inadequate to pay Liddle’s recurring monthly expenses, let alone the staggering

professional fees that Liddle is incurring.

       57.     The excess of the Debtor’s expenses over his income and the accrued professional

fees have resulted in negative cash flow post-petition of more than One Million Dollars!



                                                 14
19-10747-shl        Doc 249   Filed 11/27/19 Entered 11/27/19 14:45:58             Main Document
                                            Pg 18 of 24


    2. There is no reasonable likelihood of rehabilitation

        58.     There also is no reasonable likelihood of rehabilitation in this case.

        59.     Regarding § 1112(b)(4), rehabilitation does not mean the same thing as

reorganization. In re Adbrite Corp., 290 B.R. 209, 215 (Bankr. S.D.N.Y. 2003). Instead,

“[r]ehabilitation of a debtor’s estate implies the re-establishment of a sound financial basis, a

concept which necessarily involves establishing a cash flow from which current obligations can

be met. Reorganization on the other hand, can involve simple liquidation and distribution of

assets.” In re Kanterman, 88 B.R. 26, 29 (S.D.N.Y. 1988).

        60.     To prove “an absence of a reasonable likelihood of rehabilitation, the movant

must show that there is no more than a hopeless and unrealistic prospect of rehabilitation.” In re

Adbrite Corp., 290 B.R. 209, 215 (Bankr. S.D.N.Y. 2003). The second prong “may be satisfied if

the movant demonstrates that the debtor will not have cash flow from which its current

obligations can be met.” In re Sillerman, 2019 WL 5061177, *19 (Bankr. S.D.N.Y. Oct. 8,

2019); see e.g. Matter of Denrose Diamond, 49 B.R. 754, 757 (Bankr. S.D.N.Y. 1985)

(rehabilitation was not possible where “persons knowledgeable of Debtor’s finances reported

both the need to infuse large amounts of money into the Debtor and the absence of any realistic

prospect of obtaining such funding”).

        61.     In the present case, Liddle has insufficient funds or other assets to fund a plan.

He cannot even pay administrative and priority creditors, let alone unsecured creditors. In re

Lizeric Realty Corp., 188 B.R. 499, 503 (Bankr. S.D.N.Y. 1995), as amended (Nov. 28, 1995)

(“Section 1112(b)(1) of the Code is intended to preserve estate assets by preventing the debtor in

possession from gambling on the enterprise at the creditors' expense when there is no hope of

rehabilitation.”)

                                                 15
19-10747-shl       Doc 249        Filed 11/27/19 Entered 11/27/19 14:45:58                     Main Document
                                                Pg 19 of 24


         62.     When this case was filed, the Debtor had over one million dollars in cash that

could have been used to pay creditors, but now it appears all of that cash will be paid to

bankruptcy professionals. When this case was filed, the Debtor had over one million dollars in

equity in real estate in the Hamptons, but each month that equity cushion declines through the

accrual of post-petition interest.

         63.     The Debtor’s law firm is in bankruptcy and, under applicable New York law, is in

dissolution and should be winding down because there is only one remaining partner. Upon

information and belief, the Debtor’s current valuation of the Firm’s assets is insufficient to

satisfy the secured debts owed to Counsel Financial and the priority and administrative expenses

of the Debtor’s estate. Accordingly, the Debtor cannot rely on the Firm or his present book of

cases to fund a confirmable plan.

         64.     Liddle’s reorganization strategy, if it can be called that, appears to be litigating

against everyone and anyone against whom he can conjure up a claim. For example, Liddle

wants to sue (i) nine of his former partners, 24 (ii) his former attorney, Les Corwin, Esq., and the

two firms where Mr. Corwin was practicing when he represented Liddle, (iii) Counsel Financial,




24
   Liddle has asserted many claims against his former partners, including: (i) claims against former partner Blaine
Bortnick, for contribution, an accounting, tortious interference with contract and prospective advantage, defamation,
breach of partnership obligations and guarantees; (ii) claims against former partner James R. Hubbard, for
contribution, an accounting, breach of partnership obligations, for reimbursement of personal expenses; (iii) claims
against former partner James W. Halter, for tortious interference; (iv) claims against former partner Christine
Palmieri, for contribution; (v) claims against former partner Marc Susswein, for contribution; (vi) claims against
former partner, Ethan Brecher for contribution, repayment of negative capital account; (vii) claims against former
partner James A. Batson, for contribution; (viii) claims against former partner David M. Marek, for contribution;
and (ix) claims against former partner Michael Grenert, for contribution and repayment of capital account. See
schedule A/B, Doc. 56; see also In re Liddle & Robinson LLP, Case no. 19-12346-shl, Doc. 60, Schedule A/B
(listing lawsuits to be filed).

                                                        16
19-10747-shl       Doc 249       Filed 11/27/19 Entered 11/27/19 14:45:58                   Main Document
                                               Pg 20 of 24


its principals, its attorneys in this case, Davidoff Hutcher & Citron LLP, and one of the law

firm’s partners. 25

        65.      Cause to convert this case under § 1112(b) has clearly been established. There are

no unusual circumstances the Debtor can establish to show that converting this case is not in the

best interests of creditors and the estate. Nor can the Debtor show that there is a reasonable

likelihood of rehabilitation. In re Kanterman, 88 B.R. 26, 29 (S.D.N.Y. 1988) (holding that

absence of a reasonable likelihood of rehabilitation was based on the debtor's lack of a sound

cash flow from which its current obligations could be met).

        66.      Conversion to chapter 7 will stop the hemorrhaging of the Debtor’s estate and a

chapter 7 trustee can also investigate the apparent fraudulent transfers by the Debtor to his wife

and children. A fiduciary would be able to prosecute claims against recipients of fraudulent

transfers. This case is a prime example of the need for an independent fiduciary to examine the

transactions between Liddle and his family members. In re FRGR Managing Member LLC, 419

B.R. 576, 582 (Bankr. S.D.N.Y. 2009) (holding that a chapter 11 case must be converted to

chapter 7 for the purpose of pursuing fraudulent transfer claims, inter alia).

        67.      Meanwhile, the Debtor’s wife now has a million dollars that she can use to

support the Debtor’s extravagant lifestyle, instead of having Liddle’s creditors foot the bill.

                                                CONCLUSION

        68.      As shown above, “cause” has been established to convert this chapter 11

reorganization to a chapter 7 liquidation. The Debtor’s estate has already lost over $1 million

and these huge, ongoing losses have no end in sight. The Debtor’s present income can cover



25
  Like Captain Queeg, Liddle sees conspiracies everywhere. According to Mr. Bortnick, at the time of his
departure from the firm Liddle was “regularly resorting to wild conspiracy theories” and accused Bortnick “of all
manner of things” including stealing clients and conspiring with the Firm’s lender. Bortnick Obj., at ¶ 9
                                                       17
19-10747-shl     Doc 249     Filed 11/27/19 Entered 11/27/19 14:45:58             Main Document
                                           Pg 21 of 24


only a fraction of his monthly expenses. There are no facts showing the Debtor’s financial

rehabilitation is reasonably likely, or even possible.

Notice of Motion

       69.      Notice of this motion will be given, by ECF or first class mail, to the (i) Debtor

and counsel, (ii) all creditors listed in the Petition or who filed a proof of claim, (iii) the U.S.

Trustee’s office, and (iv) each person or entity that filed a notice of appearance.

Proposed Order

       70.      A proposed Order granting this motion is annexed as Exhibit A.

       71.     No prior application for this relief has been made.

       WHEREFORE, Counsel Financial requests the entry of an order granting the relief

requested, for which no previous application has been made, and that the Court grant such other

and further relief it deems just and proper.

Dated: New York, New York
       November 27, 2019

                                       DAVIDOFF HUTCHER & CITRON LLP

                                       By:/s/ David H. Wander
                                             David H. Wander
                                             Alexander R. Tiktin
                                       605 Third Avenue
                                       New York, New York 10158
                                       (212) 557-7200
                                       dhw@dhclegal.com
                                       art@dhclegal.com

                                       Attorneys for Counsel Financial II LLC, LIG Capital LLC,
                                       and Counsel Financial Holdings LLC




                                                 18
19-10747-shl   Doc 249   Filed 11/27/19 Entered 11/27/19 14:45:58   Main Document
                                       Pg 22 of 24




                   EXHIBIT A
19-10747-shl       Doc 249       Filed 11/27/19 Entered 11/27/19 14:45:58              Main Document
                                               Pg 23 of 24




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                         Chapter 11

JEFFREY L. LIDDLE,                                             Case No. 19-10747-shl

                                       Debtor.
-------------------------------------------------------X

          ORDER GRANTING MOTION BY COUNSEL FINANCIAL II LLC, LIG
            CAPITAL LLC, AND COUNSEL FINANCIAL HOLDINGS LLC,
             PURSUANT TO § 1112(b) OF THE BANKRUPTCY CODE, TO
          CONVERT THIS CHAPTER 11 REORGANIZATIONTO A CHAPTER 7
                                LIQUIDATION

        Upon the motion dated November 27, 2019 of Counsel Financial II LLC, LIG Capital

LLC, and Counsel Financial Holdings LLC (collectively “Counsel Financial”), by their

attorneys, Davidoff Hutcher & Citron LLP, for an order, pursuant to § 1112(b) of the Bankruptcy

Code, converting this chapter 11 case to a chapter 7 liquidation (the “Motion”); and it appearing

that good and sufficient notice of the Motion has been given; and a hearing on the Motion having

been held on November 26, 2019; and after considering all papers filed in connection with the

Motion; and upon the record of the hearing; and after due deliberation; and good and sufficient

cause appearing therefor, it is hereby

          ORDERED, that the Motion is granted; and it is further

         ORDERED, that this case is converted to chapter 7, pursuant to § 1112(b) of the

Bankruptcy Code.



Dated: New York, New York
                                                           2
19-10747-shl   Doc 249    Filed 11/27/19 Entered 11/27/19 14:45:58   Main Document
                                        Pg 24 of 24


      November __, 2019
                                       __________________________________________
                                 _
                                       SEAN H. LANE
                                       UNITED STATES BANKRUPTCY JUDGE




                                          3
